PER CURIAM.
Upon the State’s proper confession of error, we reverse the defendant’s fifteen-year sentence and remand for resentencing pursuant to the sentencing guidelines and the plea *230agreement. See Hunt v. State, 613 So.2d 893, 897 (Fla.1992)(“A ‘constant factor’ insuring basic fairness in the plea bargaining process is the requirement that “when a plea rests in any significant degree on a promise or agreement of the prosecutor, so that it can be said to be part of the inducement or consideration, such promise must be fulfilled.’ ”)(citing Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 499, 30 L.Ed.2d 427 (1971)).
Reversed and remanded with directions.